Citation Nr: 1820853	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-02 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Air Force from December 1950 to December 1954.

This appeal arises before the Board of Veterans' Appeals (Board) from an August 2011 rating decision in which the Department of Veteran Affairs (VA) Portland, Oregon, Regional Office (RO) denied entitlement to service connection for multiple sclerosis.  In September 2017, the Board remanded this case for further development.

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A copy of the transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

There is no clear and unmistakable evidence that the Veteran's multiple sclerosis existed prior to his period of service, and the probative evidence of record does not establish a nexus between the Veteran's current multiple sclerosis condition and his period of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for multiple sclerosis have not been met.  38 U.S.C. §§ 1110, 1111, 5102, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

A Veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017). 

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran contends that his current multiple sclerosis is due to his period of service.  Specifically, the Veteran asserts that his multiple sclerosis preexisted service and was aggravated beyond the natural progression due to service.  The Veteran alternatively asserts that his multiple sclerosis is directly related to his service.

The initial determination is whether multiple sclerosis was present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  In this case, the Board notes that VA has determined that the Veteran's service treatment records for his period of active service from December 1950 to December 1954 are unavailable, and were likely destroyed in an accidental fire at the National Personnel Records Center.  Since the Veteran's service treatment records are missing, and it is consistent with his active duty service that he would have undergone an entrance examination, the Board concludes that the entrance examination is missing from the record.  Where an entrance examination is lost or missing, the presumption of soundness attaches.  Doran v. Brown, 6 Vet. App. 283 (1994).

In a November 2017 VA examination, the examiner stated that there is no clear and unmistakable evidence the Veteran entered active military service with pre-existing multiple sclerosis.  The examiner explained that the complete absence of any medical documentation from before service through service makes it medically impossible to state that the Veteran clearly and unmistakably entered service with a pre-existing condition of multiple sclerosis.  The examiner observed that the Veteran entered military service in 1950.  The examiner stated that at that time, a diagnosis of multiple sclerosis was extremely difficult as there were no useful diagnostic tests available to assist a clinician with making a diagnosis.  The examiner further explained that the transient symptoms the Veteran describes in his August 2010 statement in support of claim would unlikely have led to such a diagnosis on a clinical basis alone.  

The examiner went on to state that it was less likely than not that the Veteran had multiple sclerosis prior to entry to active duty as the disease generally does not present at that early age (average age of clinical onset 30-33 years), noting that the Veteran was reported to be 32 years of age (average age of onset) at the time of first diagnosis in 1963 as documented in the VA neurology service note of January 2001.  The examiner observed that the neurology service note indicated that at the initial presentation at age 32 in 1963, the Veteran reported the diagnosis was made based on lumbar puncture results.  The examiner noted that the usefulness of cerebrospinal fluid evaluations in assisting with the diagnosis of MS was in its very earliest stages but would not have been likely to be available in 1959 as reported in later histories.

While the Veteran contends that his multiple sclerosis existed prior to service, the November 2017 VA medical opinion found that there is no clear and unmistakable evidence that the Veteran's multiple sclerosis preexisted his entry into service.  As there is conflicting lay and medical evidence, it is debatable whether the multiple sclerosis preexisted service.  The Board concludes that the record does not contain clear and unmistakable evidence that multiple sclerosis existed prior to the Veteran's service.  Therefore, the presumption of soundness has not been rebutted, and analysis now turns to whether the Veteran's multiple sclerosis was directly caused by, related to, or resulted from the Veteran's period of service.

Turning to the first element of service, in a November 2013 private medical record, the examiner stated that the Veteran had a diagnosis of multiple sclerosis.  Therefore, the first element of service connection has been met.

Turning to the second element of service connection, as noted above, the Veteran's records are unavailable for review.  In an August 2010 statement in support of claim, the Veteran stated that his multiple sclerosis was a preexisting condition which was aggravated by his service in the Air Force.  The Veteran went on to state that in August 1950, before entering service, he noticed his right hand was numb, and he was unable to grasp or hold items.  He stated that his hand remained this way for a couple of weeks.  He went on to state that in August 1953, during his period of service, he woke up one morning with his left hand completely numb.  He stated that this numbness lasted for about three days.  The Veteran further reported a reoccurrence in 1959 in his left hand.  He also reported an episode in 1964 in which his entire left side became numb and unresponsive and his vision became blurry.  He stated that he sought treatment from a neurologist in Santa Rosa, California and was diagnosed with multiple sclerosis. 

At an August 2017 Board hearing, the Veteran has stated that, prior to service, he experienced numbness in his arm that lasted for approximately three days.  The Veteran also stated that while in service in Texas, while working during the day, he would be tired all the time.  The Veteran stated that he requested to be moved to the night shift, and the new hours helped with his symptoms.  The Veteran also stated that he was given a diagnosis of multiple sclerosis in 1959, five years after separation from service, by a private physician.  

A nexus between the Veteran's period of service and his current multiple sclerosis must be established.

In November 2017, a VA examiner determined it is less likely than not that the presentation of left hand numbness reported by the Veteran in service represented onset of the Veteran's multiple sclerosis.  The examiner explained that the reports of symptoms prior to service and during service are very non-specific and do not particularly raise the question of multiple sclerosis.  The examiner noted that the Veteran served as an aircraft mechanic.  The examiner stated that symptoms of hand numbness may occur for a wide variety of reasons, including carpal tunnel/cubital tunnel syndrome, and thoracic outlet syndrome (compression of one or more neurovascular structures in the area between the upper lung and shoulder joint).  She went on to state that these may certainly be transient and resolve spontaneously.  She stated that the Veteran's work as a mechanic could easily have led to any one of these conditions.  The examiner further explained that the Veteran's history of the acute attack of 1963 indicates he had excellent resolution of symptoms after that attack until the gradual onset of lower extremity symptoms with gait impairment starting in about 2014.

The examiner also noted that the Veteran was reported to be 32 years of age (average age of onset) at the time of first diagnosis in 1963 as documented in the VA neurology service note of January 2001.  The examiner observed that the neurology service note indicated that at the initial presentation at age 32 in 1963, the Veteran reported the diagnosis was made based on lumbar puncture results.  The examiner noted that the usefulness of cerebrospinal fluid evaluations in assisting with the diagnosis of MS was in its very earliest stages but would not have been likely to be available in 1959 as reported in later histories.

Citing medical literature, the examiner went on to state that epidemiology is the study of large populations and can provide some general understanding of the expected natural history of a disease.  The examiner explained that the epidemiology of multiple sclerosis indicates that the onset of MS during service is unlikely given the present understanding of the disorder.  She reported that most studies agree that the mean and median age of onset in relapsing forms of MS is age 29 to 32.  She also reported that primary progressive MS (PPMS) has a mean age of onset of 35 to 39 years.  The examiner recognized that the onset of MS can occur well outside of the mean age of onset, but she noted that a small percentage of people have onset symptoms prior to age 18 and after age 50.  The examiner concluded that, using this data, it was less likely than not that the presentation of left hand numbness in service represented onset of the Veteran's multiple sclerosis.

After review of the record, the Board finds that the evidence of record is insufficient to establish a nexus between the Veteran's current multiple sclerosis and his period of service.  The November 2017 VA medical opinion heavily weighs against a finding of service connection.  The November 2017 VA medical opinion indicates that it is less likely than not that the Veteran's multiple sclerosis was related to service and is highly probative because it contains an adequate rationale based on the medical and lay evidence of record and is also supported by citing to medical literature.  The Board notes that while the Veteran has submitted private medical records, they do not provide a nexus opinion regarding the Veteran's multiple sclerosis.  Thus, as the November 2017 VA medical opinion is the only probative medical evidence of record as to this element of service connection, a nexus has not been established to meet the criteria of service connection.  Therefore, service connection is not warranted.

The Board notes that at the August 2017 Board hearing, the Veteran, through his attorney, also raised the theory of presumptive service connection.  The Board has also considered presumptive service connection under 38 C.F.R. § 3.307(a)(3) (2017) for multiple sclerosis; however, the statute requires a 10 percent manifestation of symptoms within seven years of separation for multiple sclerosis.  The medical evidence of record does not sufficiently indicate that the Veteran met these criteria, and as such, presumptive service connection is not warranted.

The Board has considered the Veteran's lay statements regarding his multiple sclerosis; however, the probative medical evidence weighs against a finding of a nexus between the Veteran's current disability and his stated in-service incident.  Although the Veteran is competent to describe his symptoms, he is not competent to determine the etiology of multiple sclerosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Veteran's opinion as to the etiology of his multiple sclerosis is not competent evidence; such question requires medical expertise to determine.  Therefore, the Board finds no probative value in the Veteran's statements in regard to the etiology of his multiple sclerosis.

Finally, in reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the evidence weighs against a finding of service connection, this doctrine is not applicable.  For all these reasons, service connection for multiple sclerosis is not warranted.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for multiple sclerosis is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


